Citation Nr: 1538955	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-19 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for adjustment disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to January 1976, and from July 1977 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a September 2005 rating decision by the RO in Chicago, Illinois RO. 

An October 2012 rating decision granted service connection for major depressive disorder, a February 2013 rating decision granted service connection for migraine headaches, and a June 2013 rating decision granted service connection for a traumatic brain injury.  Those rating decisions represent a full grant of the benefit sought with respect to those claims.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In January 2012, the Board remanded these matters for additional development.

The issue of entitlement to service connection for GERD is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The probative medical evidence is against a finding that the Veteran has a diagnosis of an adjustment disorder.


CONCLUSION OF LAW

The criteria for service connection for an adjustment disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter in August 2004.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA medical examinations were conducted in February 2012 and April 2012.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Initially, the Board notes that the Veteran was granted service connection for major depressive disorder in October 2012.

With regard to the claim of entitlement to service connection for an adjustment disorder, the Veteran's service medical records are negative for any complaints, findings, or diagnosis of adjustment disorder.  

A June 2003 letter from the Veteran's treating VA psychiatrist, Dr. M.C., reported that the Veteran was being treated for severe depression.  

VA treatment records from December 2004 and May 2005 both indicated that the Veteran was diagnosed with a major depressive disorder.

A March 2007 letter from a VA nurse practitioner reported that the Veteran had been under care for the past eight years for depression.  

An August 2012 VA mental disorder examination report shows that the Veteran was diagnosed with major depressive disorder.  The examiner reported that the Veteran did not have more than one diagnosed mental disorder.  Symptoms noted were depressed mood, chronic sleep impairment, mild memory loss, and flattened affect.  

The threshold question is whether the Veteran has a currently diagnosed adjustment disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. § 3.304(f) (2015).  The diagnosis of an adjustment disorder is a complex medical question.  The Veteran does not possess education or professional experience in mental healthcare.  The complex question of whether an adjustment disorder is present requires expertise in mental health diagnostics.  As the Veteran has not demonstrated to have such expertise, her reports are not competent and have no probative value to show a current adjustment disorder diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the only medical opinion evidence of record weighs against the claim for service connection for an adjustment disorder.  The Board finds the February 2012 VA examiner's opinion constitutes probative evidence that the Veteran does not have a current diagnosis of an adjustment disorder, based on review of the Veteran's documented medical history, assertions, and an examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The VA examiner provided a thorough discussion of the rationale for the opinions expressed, as provided in detail above.  The Board may only rely on an opinion if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Board finds that opinion is supported by a rationale that was provided after the VA examiner considered all procurable and assembled data.  Significantly, neither the Veteran nor representative has presented or identified a contrary medical opinion that supports the claim for service connection and refutes the VA examiner's finding that the Veteran has only one diagnosed psychiatric disability of a major depressive disorder.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Additionally, the Board finds that during or contemporary to the course of this appeal there have been no reports, treatments, or diagnoses by medical personnel of a current adjustment disorder.  While the Veteran has repeatedly been diagnosed with major depressive disorder, the record is absent of a diagnosis of adjustment disorder.  The Board finds that the August 2012 VA examiner specifically noted in the examination report that the Veteran did not have any other diagnosable psychiatric conditions.  

Therefore, as there is no credible and competent evidence of any currently diagnosed adjustment disorder during the period on appeal, the Board finds that the preponderance of the competent evidence of record is against a finding that any adjustment disorder is related to service or any event during service.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).    As the preponderance of the evidence is against the claim, service connection for adjustment disorder, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for adjustment disorder is denied.


REMAND

Pursuant to the Board's January 2012 remand instructions, the Veteran underwent a VA examination concerning claimed GERD.  The examiner noted review of the claims file, VA treatment records, and the history provided by the Veteran.  The examiner diagnosed GERD and opined that based on the review of the medical records, that data in the claims file could not be found to support onset of symptoms attributable to GERD or hiatal hernia in service and therefore, it was as likely as not that the Veterans current symptoms were not service connected.

After a review of the record, the Board finds that the VA medical examination and opinion is incomplete as the rationale for the opinion is based on an incomplete factual basis and did not consider service medical records documenting the Veteran's complaints of gastrointestinal symptoms such as vomiting, nausea, and various diagnoses of gastroenteritis.  Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In this case, the Board notes that under the medical history section of the VA examination report, the examiner only noted an undated checklist where the Veteran self-reported indigestion.  Further review of the Veteran's service medical records shows that during service, she was treated for various gastrointestinal conditions that may or may not be related to the currently diagnosed GERD.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record and the Board must remand for an additional examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise to determine the nature and etiology of the diagnosed gastroesophageal reflux disorder (GERD) with hiatal hernia.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should include a complete rationale for any opinions expressed.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that GERD had its onset it or was aggravated by service, or is otherwise related to any incident of service to include in-service treatment for and complaints of gastrointestinal symptoms.  The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should discuss the service medical records showing complaint of, and treatment for, gastrointestinal symptoms.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


